DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/11/2021. As directed by the amendment: no claims have been amended; claims 16-17 have been canceled; and no new claims have been added. Thus, claims 1-15, 18-20 are presently pending in this application.

Response to Arguments 
Applicant’s argument page 6 of the remarks filed 01/11/2021 that all the rejections should be withdrawn since claims 16-17 have been canceled. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
 Claims 1-15 and 18-20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Fabien et al. (US 2018/0207363), Atterbury et al. (US 2017/0354779), Wei (US 2017/0080159), Lumme et al. (US 2014/0364812), Kramer et al. (US 2013/0018313), Streit et al. (US 2010/0152659), Sarnoff (WO 86/01120).
Regarding claim 1, Fabien, Atterbury, Lumme, Kramer, Streit, or Sarnoff fails to disclose/teach among all the limitation or render obvious an injector wherein the safety cap itself or the housing and the safety cap comprise cooperating structure operable to transform rotational input from a user to axial movement of the safety pin between the actuation locked 
Regarding claim 18, Fabien, Atterbury, Lumme, Kramer, Streit, or Sarnoff fails to disclose/teach among all the limitation or render obvious an injector comprising a spring for biasing the safety pin from the actuation locked position to the safety released position. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claims 1 and 18, Wei fails to disclose/teach among all the limitation or render obvious an injector wherein the safety pin extends through an opening in a rear end face of the housing. No combination of prior art was found to teach or suggest each and every element of claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG T ULSH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783